           Case MDL No. 2997 Document 44-2 Filed 03/23/21 Page 1 of 3




                                    BEFORE THE
                          UNITED STATES JUDICIAL PANEL ON
                             MULTIDISTRICT LITIGATION

 IN RE:                                            MDL No. 2997

 BABY FOOD MARKETING, SALES
 PRACTICES AND PRODUCTION
 LIABILITY LITIGATION


                                CERTIFICATE OF SERVICE

       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, I hereby certify that copies of the foregoing Corporate

Disclosure Statement and this Certificate of Service were served electronically via the JPML

CM/ECF system and by email on the following counsel of record:


MAZIE SLATER KATZ & FREEMAN, LLC
Adam M. Slater
Matthew R. Mendelsohn
Julia S. Slater
103 Eisenhower Parkway
Roseland, NJ 07068
(973) 228-0391
aslater@mazieslater.com
mmendelsohn@mazieslater.com
jslater@mazieslater.com

Attorneys for Plaintiffs Richard Chase and Stacey Chase

SHUB LAW FIRM LLC
Jonathan Shub
Kevin Laukaitis
134 Kings Highway E., 2nd Floor
Haddonfield, NJ 08033
Tel: (856) 772-7200
Fax: (856) 210-9088
jshub@shublawyers.com
klaukaitis@shublawyers.com
           Case MDL No. 2997 Document 44-2 Filed 03/23/21 Page 2 of 3




MASON LIETZ & KLINGER, LLP
Gary E. Mason
Danielle Perry
5101 Wisconsin Avenue NW, Suite 305
Washington, DC 20016
Tel: 202-640-1168
Fax: 202-429-2294
gmason@masonllp.com
dlietz@masonllp.com

MASON LIETZ & KLINGER, LLP
Gary M. Klinger
227 W. Monroe Street, Suite 2100
Chicago, Illinois 60606
Tel: 202-640-1168
Fax: 202-429-2294
gklinger@masonllp.com

GOLDENBERG SCHNEIDER, L.P.A.
Jeffrey S. Goldenberg
4445 Lake Forest Drive, Suite 490
Cincinnati, OH 45242
Phone: (513) 345-8297
Fax: (513) 345-8294
jgoldenberg@gs-legal.com

LEVIN, SEDRAN & BERMAN, LLP
Charles E. Schaffer
David C. Magagna Jr.
510 Walnut Street, Suite 500
Philadelphia, Pennsylvania 191060
Tel: 215-592-1500
Fax: 215-592-4663
cschaffer@lfsblaw.com
dmagagna@lfsblaw.com

Attorneys for Plaintiff Erin Smid




                                       2
         Case MDL No. 2997 Document 44-2 Filed 03/23/21 Page 3 of 3




Dated: March 23, 2021                    Respectfully submitted,

                                         DECHERT LLP

                                         /s/ Mark Cheffo
                                         Mark Cheffo
                                         Three Bryant Park
                                         1095 Avenue of the Americas
                                         New York, NY 10019
                                         Tel: (212) 689-3500
                                         Fax: (212) 689-3590
                                         mark.cheffo@dechert.com

                                         Attorney for Campbell Soup Company
                                         and Plum, PBC




                                     3
